Case 1:18-cv-01990-EGS Document13 Filed Ja Page 1 of ms y

UNITED STATES DISTRICT COURT Le CA

FOR THE DISTRICT OF COLUMBIA

CAMEROONIAN COUNCIL OF ) )
TRANSITION et al ) / / ¢ // gS

 

Plaintiffs, ) Civil Action No.

v. ) 18-1990 (EGS)
REPUBLIC OF CAMEROON et al )
Defendants, )
)

 

Date : October 7, 2019

STATUS REPORT UPDATING THE COURT ON PLAINTIFFS' EFFORTS TO FIND
AN ATTORNEY

Dear Honorable Judge Emmet G. Sullivan:

I sincerely apologize for the mistake I made is my haste yesterday to give a timely answer to
your Minute Order entered and filed on 08/20/2019.

Please disregard my latter dated 6 October 2019, a non business day, and consider this letter as
the only one that provides you with an update of the plaintiffs' efforts to find an attorney as you
further recommended it in your Minute Order entered and filed on 08/20/2019.

I like to inform the Honorable Judge Emmet G. Sullivan that Attorney Charity Chidinma
Emeronye Swift is not yet our lawyer until we sign an attorney-client agreement, which we plan
to do within the next two weeks. I will inform you as to whether the agreement has been signed
or not, and eventually her filing the appearance.

With kindest regards, I am

Sincerely yours,

 

Seme Ndzana

Saamee
Case 1:18-cv-01990-EGS Document 13 Filed 10/19/19 Page 2 of 2

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

US. District Court
District of Columbia
Notice of Electronic Filing

The following transaction was entered on 8/20/2019 at 2:29 PM and filed on 8/20/2019

CAMEROONIAN COUNCIL OF TRANSITION et al v. REPUBLIC OF CAMERO
Case Name:

al
Case Number: 1:18-cv-01990-EGS
Filer:
Document

No document attached
Number:
Docket Text:

MINUTE ORDER. In view of the [11] Status Report, Plaintiffs are directed to file
another status report by no later than October 6, 2019, updating the Court on their
efforts to find an attorney. Signed by Judge Emmet G. Sullivan on 8/20/2019.
(Icegs3) ,

1:18-cv-01990-EGS Notice has been electronically mailed to:
1:18-cv-01990-EGS Notice will be delivered by other means to::
PATRICE NOUMA

1301 Wall Street West

Lyndhurst, NJ 07071

SEME NDZANA

510 Primus Ct
Frederick, MD 21703
